Citation Nr: 0205689	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  98-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Evaluation of bilateral hearing loss, currently rated as non-
compensably disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from April 1973 to April 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This rating decision granted service 
connection for sensorineural hearing loss of the left ear and 
assigned a non-compensable rating.  In addition, service 
connection was granted for tinnitus, residuals of a 
laceration to the left eyelid, residuals of a laceration to 
the left index finger, traumatic arthritis of the left knee, 
hemorrhoids, and peptic ulcer disease.  Service connection 
was denied for right ear hearing loss, spot in the left eye, 
and lumbosacral strain.  In a January 1997 letter, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  The veteran perfected his appeal of 
the evaluation for left ear hearing loss to the Board.  The 
veteran did not appeal the other issues.

In a March 1998 rating decision, service connection was 
denied for gingivitis.  In a March 1998 letter, the veteran 
was notified of this decision and of his procedural and 
appellate rights.  

In an April 1998 VA Form 9, the veteran disagreed with the 
denial of service connection for gingivitis and also raised 
the issue of an increased rating for hemorrhoids.  In April 
1998, a statement of the case as to the issue of service 
connection for gingivitis was issued to the veteran.  
Thereafter, he did not perfect his appeal as to that issue so 
it is not before the Board.  

With regard to the issue of an increased rating for 
hemorrhoids, the Board refers this matter to the RO for 
appropriate action.  

In a June 1998 rating decision, service connection was 
granted for right ear hearing loss and a non-compensable 
rating was assigned.  Thus, the issue on appeal is for a 
higher evaluation for bilateral hearing loss.  


FINDING OF FACT

The audiological testing shows that the veteran's bilateral 
hearing loss equals level I hearing loss; puretone thresholds 
reported on VA examinations are not 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hertz) or 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998, 
2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
January 1997 rating decision; March 1998 statement of the 
case; June 1998 rating decision; and in the June 1998 and 
November 2001 supplemental statements of the case, of the 
reasons and bases for the denial of his claim.  The RO, as 
noted below, considered both the old and new versions of the 
rating schedule regarding hearing loss.  The Board concludes 
that the discussions in the rating decisions, statement of 
the case, and supplemental statements of the case, informed 
the veteran of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  In addition, the Board notes that the most 
recent supplemental statement of the case specifically 
addressed the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, the veteran was afforded VA examinations in August 
1996, May 1998, and November 2000..  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of his 
claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  
Moreover, as noted, the RO has considered VCAA and the 
veteran was notified of such.  The Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran.  For the reasons 
previously set forth, the Board believes that the veteran has 
been given ample opportunity to provide evidence and argument 
in support of his claim. 


Background

In July 1996, the veteran's claim of service connection for 
hearing loss was received.  He was afforded a VA examination 
in August 1996.  

On audiogram, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
0
5
35
30
18.5
LEFT
5
10
30
50
24

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

With regard to the left ear, the examiner stated that his 
otologic examination was essentially normal.  The audiogram 
showed a mild high frequency loss.  His ability to understand 
was normal.  The impression was mild high frequency hearing 
loss.  

In May 1998, the veteran was afforded another VA audiogram.  
At that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
10
40
30
23
LEFT
10
15
40
50
29

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

In November 2000, the veteran was afforded another VA 
audiogram.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
5
15
40
35
24
LEFT
5
15
30
50
26

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was mild to moderate high frequency 
sensorineural hearing loss.  


Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  Our review reflects that the veteran's 
bilateral hearing loss has not significantly changed and that 
a uniform rating is appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

As a preliminary matter, the Board points out that, during 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998), including the rating criteria for evaluating diseases 
of the ear.  This amendment was effective June 10, 1999.  See 
64 Fed. Reg. 25202 through 25210 (May 11, 1999).  As noted, 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  Therefore, the Board must evaluate the 
veteran's claim for a higher rating for left ear hearing 
loss, under both the old criteria in the VA Schedule for 
Rating Disabilities.  The Board notes that the RO did the 
same.  

The Board notes that the old and new rating criteria for 
hearing loss are equally favorable to the veteran in this 
case.

Under the old version of the rating criteria, evaluations of 
hearing loss ranged from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from defective hearing, the rating schedule 
established eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 
6110 (1998).

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  However, while 
the above noted schedular criteria for rating hearing loss 
(i.e. those that establish the eleven auditory acuity levels) 
have not changed, and are currently located at 38 C.F.R. § 
4.85, Diagnostic Code 6100 (1999), the June 1999 amendment 
adds the provisions of 38 C.F.R. § 4.86 for evaluating 
exceptional patterns of hearing impairment.  The schedular 
criteria for rating hearing loss (i.e. those that establish 
the eleven auditory acuity levels) did not change.

The current provisions of 38 C.F.R. § 4.86(a) provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

In applying the findings for the rating criteria, the Board 
again notes that the schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) are the same under the old and new rating provisions.  
The initial rating criteria are the same.  Turning to the 
examinations of record, the Board notes that all three 
audiograms result in the same numeric designation.  By 
intersecting the column in Table VI (found at 38 C.F.R. § 
4.85 of the rating schedule) for average puretone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation is I.  This is the result for both ears on all 
three audiograms.  

Reference is then required to Table VII for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
For all of the examinations, with a numeric designation of I 
for the better ear and I for the poorer ear, the point of 
intersection on Table VII requires a 0 percent evaluation 
under Diagnostic Code 6100.

Under either version of the rating criteria, the veteran's 
bilateral hearing loss does not warrant more than the current 
non-compensable rating.  

Under the new rating criteria, 38 C.F.R. § 4.86 calls for the 
use of Table VIa at certain times, when that Table would 
result in a higher Roman numeral designation.  Here, however, 
the puretone thresholds reported on each examination are not: 
(a) 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz); or (b) 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  As such, Table VIa is not for application, and 
the veteran's service-connected bilateral hearing loss is 
noncompensable under the applicable rating criteria.

Although the veteran asserts that his bilateral hearing 
ability is deteriorating and that this loss is more severe 
than the assigned non-compensable rating, the Board notes 
that in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, while the 
veteran is competent to report symptoms and assert that he is 
worse, the medical evidence is more probative than his lay 
assertions.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's bilateral hearing loss causes marked 
interference with his employment, or that such requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.


ORDER

A compensable rating for bilateral hearing loss is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



